Fourth Court of Appeals
                                        San Antonio, Texas
                                              September 1, 2021

                                            No. 04-21-00343-CV

                    IN RE SATURNINO NIRA AND ASPHALT INC. L.L.C.,

                     From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018CI23616
                         Honorable Cynthia Marie Chapa, Judge Presiding


                                               ORDER
                                            Original Proceeding1


Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Lori I. Valenzuela, Justice


        On August 17, 2021, relators filed a petition for writ of mandamus and a motion for stay
pending final resolution of the petition for writ of mandamus. This court believes a serious
question concerning the mandamus relief sought requires further consideration. See TEX. R. APP.
P. 52.8(b). The respondents and the real parties in interest may file a response to the petition in
this court no later than September 21, 2021. Any such response must conform to Texas Rule
of Appellate Procedure 52.4.


     Relators’ request for a stay is GRANTED. The September 7, 2021 trial setting is
STAYED pending final resolution of the petition for writ of mandamus.




1
  This proceeding arises out of Cause No. 2018-CI-23616, styled Alyson Lewis v. Saturnin Nira and Asphalt Inc.
LLC d/b/a Lone Star Paving, pending in the 288th Judicial District Court, Bexar County, Texas. The orders at issue
in this original proceeding were signed by the Honorable Angelica Jimenez, Presiding Judge of the 408th Judicial
District Court, Bexar County, Texas; the Honorable David Canales, Presiding Judge of the 73rd Judicial District
Court, Bexar County, Texas; the Honorable Tina Torres, Presiding Judge of the 407th Judicial District Court, Bexar
County, Texas; and the Honorable Cynthia Marie Chapa, Presiding Judge of the 288th Judicial District Court, Bexar
County, Texas.
It is so ORDERED September 1, 2021.

                                         PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT